In a matrimonial action, the plaintiff wife appeals from an order of the Supreme Court, Orange County (Green, J.), dated October 22, 1982, which denied her motion, inter alia, to modify a judgment of divorce to add a provision directing the defendant husband to contribute to the support of the parties’ two minor children. Order reversed, on the law, without costs or disbursements, and matter remitted to Special Term for a hearing and new determination in-accordance herewith. Finding that there was a lack of showing of unforeseen change in circumstances and concomitant showing of need, Special Term denied plaintiff’s motion to modify a divorce judgment, which incorporated a stipulation of settlement, to add a provision directing defendant husband to *719make child support payments. Inasmuch as plaintiff’s request to modify the divorce judgment to direct defendant to pay child support was predicated on the children’s rights to receive adequate support, it was not necessary to demonstrate an unforeseen change in circumstances to justify granting plaintiff’s motion. In this case, plaintiff must establish that a change in circumstances has occurred warranting the modification in the best interests of the children. (See Matter of Brescia v Fitts, 56 NY2d 132; Matter of Michaels v Michaels, 56 NY2d 924.) Mollen, P. J., Weinstein, Brown and Boyers, JJ., concur.